Citation Nr: 1533211	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, depression, schizophrenia, and memory loss.

2.  Entitlement to service connection for right ankle arthralgia.

3.  Entitlement to service connection for left ankle arthralgia.

4.  Entitlement to service connection for a skin disability, to include as secondary to ionizing radiation.

5.  Entitlement to service connection for right knee arthritis.

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for Achilles tenontitis of the right lower extremity.

8.  Entitlement to service connection for Achilles tendonitis of the left lower extremity.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for general arthritis involving multiple joints, to include as secondary to service-connected osteoarthritis, degenerative disc disease status post microdiskectomy of the lumbar spine.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to an increased evaluation in excess of 10 percent for service-connected shin splints, to include whether separate evaluations are warranted based upon each affected extremity.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from combined rating decisions in June 2008, July 2010, and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Montgomery, Alabama, with current jurisdiction transferred to the latter, in which the RO denied the claims on appeal.  The Veteran filed a notice of disagreement (NOD) for the June 2008 decision in August 2008; for the July 2010 decision in October 2010; and for the June 2012 decision in July 2012.  The Veteran was provided a statement of the case (SOCO for the June 2008 decision in April 2009; for the July 2010 decision in May 2013; and for the June 2012 decision in December 2013.  The Veteran perfected his appeal with regard to these claims with the timely submission of VA Forms 9 (Substantive Appeal) for the June 2008 decision in June 2009; for the July 2010 decision in June 2013; and for the June 2012 decision in December 2013.  

The Board has also recharacterized the issues of entitlement to service connection for PTSD; schizophrenia with psychosis, depression, and insomnia; and memory loss to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This is warranted due to the Veteran's additional psychiatric diagnoses, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss noted during the period of appeal.  Accordingly, the caption on the title page has been amended to reflect this change.

The Veteran participated in a Board hearing in June 2015.  A transcript is of record and has been reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss; a skin condition; bilateral knee arthritis; bilateral hearing loss; and tinnitus; as well as entitlement to an increased evaluation for shin splints and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in June 2000, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not submit any additional evidence or any intent to appeal within one year after notification and, thus, the June 2000 decision became final.  The Veteran then initiated a claim to reopen for PTSD in April 2007.

2.   In a final decision issued in August 2001, the RO denied the Veteran's claim of entitlement to service connection for a mental condition, to include schizophrenia paranoid type.  The Veteran did not submit any additional evidence or any intent to appeal within one year after notification and, thus, the August 2001 decision became final.  The Veteran then initiated a claim to reopen for schizophrenia with psychosis, depression, and insomnia in May 2010.

3.  Evidence added to the record in regard to the Veteran's acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss since the final June 2000 and August 2001 rating decisions is not cumulative or redundant of the evidence of record at the time of those decisions and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's service-connected left shin splint is manifested by separate and distinct symptoms of pain and limitation of motion.

4.  The Veteran's service-connected right shin splint is manifested by separate and distinct symptoms of pain and limitation of motion.

5.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral pes planus is etiologically related to his in-service diagnosis of pes planus, as the symptoms of such condition have remained the same as confirmed by the March 2014 VA examiner.

6.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral Achilles tendonitis is etiologically related to his in-service diagnosis of Achilles tendonitis, as the symptoms of such condition have remained the same as confirmed by the March 2014 VA examiner.

7.  The medical evidence of record does not reflect that the Veteran has a currently diagnosed right ankle disability.

8.  The medical evidence of record does not reflect that the Veteran has a currently diagnosed left ankle disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, depression, schizophrenia, and memory loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for a separate initial 10 percent rating for the shin splint of the right lower extremity are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.71a, DC 5262 (2014).

3.  The criteria for a separate initial 10 percent rating for the shin splint of the left lower extremity are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.71a, DC 5262 (2014).

4.  The criteria for the establishment of service connection for bilateral pes planus are met.  38 U.S.C.A. § § 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for the establishment of service connection for Achilles tendonitis of the right lower extremity are met.  38 U.S.C.A. § § 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304 (2014).

6.  The criteria for the establishment of service connection for Achilles tendonitis of the left lower extremity are met.  38 U.S.C.A. § § 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304 (2014).

7.  The criteria for service connection for a right ankle condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  The criteria for service connection for a left ankle condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in January 2008, May 2010, and May 2012, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for hypertension, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.   The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran's SSA records were received and associated with the claims file in May 2012.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded VA examinations in May 2012 and March 2014, and the results of which have been included in the claims file for review.  These examinations involved review of the claims file and a thorough examination of the Veteran.

The Board also acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding bilateral ankle arthralgias; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  

In regard to his bilateral ankle arthralgia claims, as discussed below, there is no competent evidence that the Veteran has a current diagnosis of a bilateral ankle disability.  Although it is noted that the Veteran himself has proffered allegations that he may have a current diagnosis of arthritis because treatment records show that he has been treated for continual complaints of pain in the bilateral ankles, the record does not contain any independent or competent medical indication of such official current diagnosis, aside from these allegations of pain, which are insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Pes Planus

The Veteran contends that his currently diagnosed pes planus was incurred in military service.  In particular, the Veteran has alleged that he developed this condition while running in combat boots during training.

A review of the Veteran's service treatment records reveals that he was seen on a number of occasions for complaints of various lower extremity pain that he related to running in combat boots.  In a July 1986 treatment note it was indicated that the Veteran was seen for complaints of lower leg pain, particularly in the ankles.  The pain occurred when running or jumping and had been occurring for 3 weeks.  Upon examination, the doctor determined that the only diagnosed condition affecting the Veteran's bilateral lower extremities was pes planus.

A review of the Veteran's outpatient treatment records notes that he has been continually treated for pes planus post-service.

The Veteran was provided with a VA examination in May 2012.  At this examination, it was noted that the Veteran was diagnosed with bilateral Achilles tendonitis since October 3, 2011.  Although no diagnosis of pes planus was provided, the examiner opined that the Veteran's pes planus was not related to military service because he was only treated for shin splints in military service and nothing in medical literature supports that they a related conditions.

The Veteran was provided with an additional VA examination in March 2014.  At this examination it was noted that the Veteran had a current diagnosis of pes planus.  It was noted that the Veteran complained of pain in the bilateral feet on a daily basis, with a severity of 9 on a scale of 1 to 10.  The examiner did not provide any opinion regarding nexus.

Achilles Tendonitis

The Veteran contends that his currently diagnosed Achilles tendonitis was incurred in military service.  In particular, the Veteran has alleged that he developed this condition while running in combat boots during training.

A review of the Veteran's service treatment records reveals that he was seen on a number of occasions for complaints of various lower extremity pain that he related to running in combat boots.  In a July 1986 treatment note it was indicated that the Veteran was seen for complaints of pain in the bilateral lower calves.  The pain occurred when running in combat boots.  Upon examination, the doctor determined that the Veteran was diagnosed with bilateral Achilles tendonitis.

A review of the Veteran's outpatient treatment records notes that he has been continually treated for Achilles tendonitis post-service.

The Veteran was provided with a VA examination in May 2012.  At this examination, it was noted that the Veteran was diagnosed with bilateral Achilles tendonitis since October 3, 2011.  The examiner opined that the Veteran's Achilles tendonitis was not related to military service because he was only treated for shin splints in military service and nothing in medical literature supports that they a related conditions.

The Veteran was provided with an additional VA examination in March 2014.  At this examination, it was noted that the Veteran had a current diagnosis of Achilles tendonitis.  It was noted that the Veteran complained of pain in the bilateral feet on a daily basis, with a severity of 9 on a scale of 1 to 10.  The examiner did not provide any opinion regarding nexus.

Bilateral Ankles

The Veteran contends that he has a currently diagnosed bilateral ankle disability was incurred in military service.  In particular, the Veteran has alleged that he developed this condition while running in combat boots during training.

A review of the Veteran's service treatment records reveals that he was seen on a number of occasions for complaints of various lower extremity pain that he related to running in combat boots.  In a July 1986 treatment note it was indicated that the Veteran was seen for complaints of lower leg pain, particularly in the ankles.  The pain occurred when running or jumping and had been occurring for 3 weeks.  Upon examination, the doctor determined that the only diagnosed condition affecting the Veteran's bilateral lower extremities was pes planus.  No diagnosis of the ankles was provided.

A review of the Veteran's outpatient treatment records notes that he has been continually treated for bilateral ankle pain, assessed as bilateral ankle arthralgias.  No formal diagnosis of any condition affecting the ankles, other than to note complaints of pain, has been provided.

Analysis

Acquired Psychiatric Disability

The Veteran initially filed a claim for service connection for PTSD in August 1999. The evidence at the time of the adjudication of the Veteran's claim in a May 2000 rating decision and June 2000 reconsideration consisted of the Veteran's statements that he generally experienced fear and paranoia while serving, service treatment records, which were absent for any indication of treatment of any psychiatric complaints, and private treatment records and an April 2000 VA PTSD examination showing that the Veteran had an indistinguishable diagnosis of PTSD and schizophrenia, with the former attributed to the Veteran's vague in-service stressors.  The May 2000 and June 2000 rating decisions denied that claim on the basis that there was no showing of a credible stressor.  The Veteran was notified on May 24, 2000 and June 14, 2000.  He had until June 14, 2001 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to PTSD until April 2007, over 6 years after the deadline.  Therefore, the June 2000 rating decision became final.

Additionally, as the Board has noted that the Veterans psychiatric claims have been consolidated into one issue in accordance with Clemons, it is noted that the Veteran also initially filed a claim for service connection for a mental condition, to include schizophrenia paranoid type, in May 2001.  The evidence at the time of the adjudication of the Veteran's claim in an August 2001 rating decision consisted of the Veteran's statements that he experienced psychiatric symptoms in service, service treatment records, which were absent for any indication of treatment of any psychiatric complaints, and private treatment records and an April 2000 VA PTSD examination showing that the Veteran had an indistinguishable diagnosis of PTSD and schizophrenia, with the former attributed to the Veteran's vague in-service stressors.  The August 2001 rating decision denied that claim on the basis that there was no showing of any in-service event, injury, or illness.  The Veteran was notified on August 3, 2001.  He had until August 3, 2002 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to a mental condition until May 2001, almost 8 years after the deadline.  Therefore, the August 2001 rating decision became final.

Since the June 2000 and August 2001 decisions were finalized, the Veteran has submitted additional statements and treatment records, including Board hearing testimony in June 2015, that further described the Veteran's alleged stressors, to specifically include allegations of an in-service sexual assault and a fear of hostile military or terrorist activity in relation to a confirmed US military bus bombing that was conducted by a terrorist organization while stationed in Greece.  These statements are new because they had not been previously considered. They are also material because they addresses the issue of the existence of a valid stressor that already has a potential nexus as suggested in the April 2000 VA examination, that were previously unknown at the time of the June 2000 and August 2001 rating decisions.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss, is reopened.

Shin Splints

Having reviewed the record, the Board finds that the Veteran's bilateral shin splints  should be separately rated as (1) shin splints of the right lower extremity and (2) shin splints of the left lower extremity, in light Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that if the symptomatology is distinct and separate, the Veteran is entitled to separate evaluations).  As such, VA is obligated to consider all issues reasonably inferred by the evidence of record.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citations omitted).

Historically, the Veteran's bilateral shin splints were granted as a single condition with an evaluation of 10 percent effective October 5, 2010.  This evaluation was administered in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5262 by analogy and granted a 10 percent evaluation based upon a showing of painful motion.

Here, the medical evidence of record supports that the Veteran's bilateral shin splints cause painful motion.  Therefore,  in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, a 10 percent minimum evaluation is warranted for both extremities.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban, 6 Vet. App. at 261-62.

Here, the medical evidence of record clearly shows that the Veteran has separate and distinct manifestations of pain in each lower extremity due to shin splints.  There has been no discussion of any overlap in such symptoms between the extremities.  As such, the Board finds that separate evaluations are, thus, warranted and the Veteran's extremities are awarded evaluations of 10 percent each, based upon 38 C.F.R. § 4.59.  Consideration regarding any increased evaluations for bilateral shin splints shall be discussed in further detail in the Remand section below.

Pes Planus

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral pes planus is warranted.  First, there is a current disability because the Veteran's outpatient treatment records and March 2014 VA examination shows that the Veteran is currently diagnosed with bilateral pes planus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  

Second, there is an in-service incurrence because the Veteran's service treatment records show that he was first diagnosed with pes planus in July 1986, as his 1985 entrance examination did not reveal such condition and he is presumed to have been sound when he entered service.  Id.; see 38 C.F.R. § 3.304(b).  

Third, the Veteran has provided competent and credible testimony that his bilateral pes planus has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is also competent to report pertinent symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno, 6 Vet. App. at 470 (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  In sum, the Board finds that the Veteran's statements are credible, as his assertion of bilateral pes planus continuing since service is consistent with the medical record and the facts and circumstances of his military service. 

Although the May 2012 VA examiner provided a negative nexus opinion, such opinion is found to be inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner failed to provide a sufficient rationale for his opinion, as he provided that the Veteran's pes planus was not related to military service because the Veteran was only treated for shin splints, which medical literature supports is unrelated.  However, this assertion was based upon an inaccurate factual premise, as the Veteran's service treatment records do show that he was actually diagnosed with and treated for bilateral pes planus in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Id. at 295.  Further, the examiner did not take the Veteran's competent and credible lay statements into account.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board does not afford the May 2012 VA examiner's opinion much probative value. 

Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral pes planus is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Achilles Tendonitis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral Achilles tendonitis is warranted.  First, there is a current disability because the Veteran's outpatient treatment records, May 2012 VA examination, and  March 2014 VA examination shows that the Veteran is currently diagnosed with bilateral Achilles tendonitis.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  

Second, there is an in-service incurrence because the Veteran's service treatment records show that he was first diagnosed with Achilles tendonitis in July 1986, as his 1985 entrance examination did not reveal such condition and he is presumed to have been sound when he entered service.  Id.; see 38 C.F.R. § 3.304(b).  

Third, the Veteran has provided competent and credible testimony that his bilateral Achilles tendonitis has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is also competent to report pertinent symptomatology since service.  See Barr, 21 Vet. App. at 307.  The Board assigns these lay statements significant weight.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 470.  In sum, the Board finds that the Veteran's statements are credible, as his assertion of bilateral Achilles tendonitis continuing since service is consistent with the medical record and the facts and circumstances of his military service. 

Although the May 2012 VA examiner provided a negative nexus opinion, such opinion is found to be inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295.  The examiner failed to provide a sufficient rationale for his opinion, as he provided that the Veteran's pes planus was not related to military service because the Veteran was only treated for shin splints, which medical literature supports is unrelated.  However, this assertion was based upon an inaccurate factual premise, as the Veteran's service treatment records do show that he was actually diagnosed with and treated for bilateral pes planus in service.  See Reonal, 5 Vet. App. at 461; see also Id. at 295.  Further, the examiner did not take the Veteran's competent and credible lay statements into account.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton, 21 Vet. App. at 23.  As such, the Board does not afford the May 2012 VA examiner's opinion much probative value. 

Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral Achilles tendonitis is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Bilateral Ankles

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral ankle disabilities.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed condition relating to the bilateral ankles.  Rather, the Veteran's post-service treatment records merely show treatment for complaints of pain, or arthralgias, with normal findings on imaging.

The Board notes that a clinical finding such as ankle pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The only other evidence in the claims file supporting the existence of a bilateral ankle disability is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether he has a current bilateral ankle disability.  In this regard, he is not competent to diagnose a bilateral ankle disability, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current bilateral ankle disability are lacking in probative value.  

In short, in the absence of medical evidence demonstrating a current bilateral ankle disability, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a bilateral ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss, is reopened; the appeal is granted to this extent.

Entitlement to a separate initial evaluation of 10 percent for service-connected shin splints of the right lower extremity is granted subject to the law governing payment of monetary benefits.

Entitlement to a separate initial evaluation of 10 percent for service-connected shin splints of the left lower extremity is granted subject to the law governing payment of monetary benefits.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for Achilles tenontitis of the right lower extremity is granted

Entitlement to service connection for Achilles tendonitis of the left lower extremity is granted.

Entitlement to service connection for right ankle arthralgia is denied.

Entitlement to service connection for left ankle arthralgia is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.  Additionally, having reopened the Veteran's claim for an acquired psychiatric disability, further development is required before this claim can be adjudicated on the merits.

Bilateral Knees

A remand is required to provide the Veteran with a VA examination for his bilateral knee arthritis.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the Board finds that the Veteran has presented evidence of a current disability, as outpatient treatment records show that the Veteran has been treated for bilateral knee arthralgias throughout the appeals period and diagnosed with right knee chondromalacia patella via magnetic resonance imaging (MRI) in May 2011 and degenerative joint disease of the bilateral knees via x-ray in January 2014.

Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of possible trauma from running in combat boots during service.  The Veteran is competent to provide such accounts of experiencing pain during service while running in combat boots as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by service treatment records showing continual sick call visits for bilateral lower extremity pain claimed as due to running and jumping in combat boots.

Thus, the issue turns upon a finding of nexus between the claimed in-service injury and the later development of bilateral knee disabilities.  Although the Veteran's private treatment providers have suggested a link, there has not been a sufficient rationale provided that fully articulates the opinions based upon the Veteran's medical history and relevant military service.  As such, these opinions are inadequate to establish a nexus and, therefore, a medical opinion is necessary to resolve the inquiry at hand.

Accordingly, the Veteran should be provided with a VA examination and the examiner is asked to provide an opinion regarding the etiology of the Veteran's currently diagnosed bilateral knee disabilities.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant military service which may reasonably explain the medical guidance in the study of the case.

General Arthritis

A remand is required to provide the Veteran with a VA examination for his general  arthritis, affecting in particular his shoulders and hips.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Here, the Board finds that the Veteran has presented evidence of a current disability, as outpatient treatment records show that the Veteran has been diagnosed with moderate degenerative changes in the right shoulder via x-ray in May 2011, degenerative joint disease of the bilateral hips via x-ray in January 2014, and mild degenerative changes of the left shoulder with rotator cuff syndrome via x-ray in May 2014.

It is also noted that the Veteran has a currently service-connected lumbar spine disability to which he claims his general arthritis is related.  Thus, the issue turns upon a finding of nexus between the service-connected lumbar spine disability and the later development of arthritis in the shoulders and hips.  

The Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of a relationship of this condition to his service-connected lumbar spine.  In this regard, the Veteran testified at the 2015 Board hearing that he has been told by doctors that he currently suffers from "overuse syndrome" affecting his bilateral shoulders and bilateral hips as a result of using a cane to compensate for the functional impairment caused by his service-connected lumbar spine .  The Veteran is competent to relay such indications from his doctors,  as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by the fact that he does have to overcompensate his movement on account of his lumbar spine, to include the continual use of a cane.

Although the Veteran has indicated that his private treatment providers have suggested a link, there is no indication of such opinion in the current medical evidence of record and subsequently no provision of a fully supported medical rationale.  As such,  a medical opinion is necessary to resolve the inquiry at hand.

Accordingly, the Veteran should be provided with a VA examination and the examiner is asked to provide an opinion regarding the etiology of the Veteran's currently diagnosed arthritis of the bilateral shoulders and bilateral hips.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant military service which may reasonably explain the medical guidance in the study of the case.

Skin

A remand is required to provide the Veteran with a VA examination for his skin disability.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Here, the Board finds that the Veteran has presented evidence of a current disability, as outpatient treatment records show that the Veteran has been treated for a rash manifested by papules in February 2009, June 2009, and June 2009.

Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of possible exposure to ionizing radiation via performing duty as an "Assembler" (See DD 214) while stationed in Greece.  The Veteran is competent to provide such accounts of working around nuclear weapons as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by his service personnel records.  His personnel records show that he was assigned to the 18th US Army Field Artillery Detachment, which has been shown to have been stationed at Argyroupolis, Greece and maintained a nuclear arsenal as part of the North Atlantic Treaty Organization (NATO) from the time that the Veteran was stationed there until 1989.  See William M. Arkin and Richard W. Fieldhouse, Nuclear Battlefields - Global Links in the Arms Race (1985); http://www.haf.gr/en/structure/units/ata/
units/350pkb.asp (2015).  Additionally, the Veteran's service treatment records reflect a DA Form 4515, Personnel Reliability Program Record Identifier, which stated that "This Individual Functions in a Nuclear Duty Position."

Thus, the issue turns upon a finding of nexus between the claimed in-service ionizing radiation exposure and the later development of a skin disability.  In this regard, the Board notes that claims based upon ionizing radiation exposure in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2014).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946. 38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

As noted above, the Veteran's service personnel records and service treatment records indicate that the Veteran participated in the maintenance of nuclear weapons during his active duty service.  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, a skin disability without evidence of cancer is not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  As such, because the Veteran does have treatment for skin disability, but no further diagnosis ruling out a possibility of cancer, a more definitive diagnosis is necessary.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service. 38 C.F.R. § 3.111(b).  As such, it is still of great import to determine whether the Veteran's claimed skin disability is such a radiogenic disease for any further consideration under the second avenue.

Regarding the third avenue of recovery, the Veteran may also establish service connection for his skin disability directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  Again, this avenue would also be premature to follow until it is determined whether the Veteran's skin disability is a radiogenic disease.

Accordingly, the Veteran should be provided with a VA examination and the examiner is asked to provide a diagnosis of the Veteran's claimed skin disability.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant military service which may reasonably explain the medical guidance in the study of the case.

Acquired Psychiatric Disability

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination in April 2000.  Upon a review of the claims file, interview with the Veteran, and objective testing involving the application of the DSM IV, the examiner diagnosed the Veteran with PTSD and schizophrenia.  The examiner found that, due to the interplay between the two disorders, he could not differentiate the symptomology.  The examiner opined that the Veteran's PTSD was the result of his general experiences of fear during his military service, but was unable to associate it with any particular event.  As such, the results of this examination were inadequate to diagnose and establish a nexus for PTSD with any military event due to the fact that the stressors were vague and unsupported in accordance with the requirements of 38 C.F.R. § 3.304(f).

However, since that 2000 examination, the Veteran has submitted more detailed specifics regarding his in-service stressors.  In one instance, the Veteran provided a stressor for military sexual trauma, in which he was accompanying a number of fellow troops who raped a civilian while he watched.  He claims that he was also raped by these individuals when they assumed that he might report them to the authorities.  The RO appears to have developed for this incident, to include obtaining the Veteran's complete personnel records and informing the Veteran of all the different types of evidence that he could submit to corroborate this event.  To date the Veteran has provided lay statements from fellow service members who recalled the Veteran discussing this incident while he was in service.

The other instance that the Veteran has provided involved hearing about a terrorist attack when he first arrived in Greece in April 1987.  On April 24, 1987, a personnel bus for the Air Force had to divert off of a road and crashed as the result of a bomb planted by a Greek terrorist organization known as November 17.  This event has been confirmed and conceded by the RO's development.  However, there is no indication that the Veteran was directly involved.  Rather, he has stated that the event made him fearful for the remainder of the time that he was stationed in Greece that he would succumb to a terrorist attack.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

Here, the Veteran has not been provided with a new VA PTSD examination to explore his diagnosis of PTSD within the context of these more specific stressors.  Although the Veteran was again provided with a VA examination in March 2014, the examiner merely provided a diagnosis of PTSD, but did not provide any opinion regarding stressors.

The Board finds that the Veteran should be afforded a new VA PTSD examination to address the questions of whether his current PTSD is the result of the in-service stressors described by the Veteran, to include his allegations of military sexual trauma and fear of hostile terrorist activity while stationed in Greece.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant military service which may reasonably explain the medical guidance in the study of the case.

Bilateral Hearing Loss and Tinnitus

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

Here, the Veteran was provided with a VA examination in June 2010 for his hearing loss and tinnitus claims.  However, it is noted that the VA examiner stated that he was unable to complete the examination of the Veteran due to the Veteran's lack of participation on account of a psychiatric episode.  As such, the examiner was unable to provide an opinion regarding either bilateral hearing loss or tinnitus.

A review of the Veteran's post-service outpatient treatment records does not reveal any audiometric values that are sufficient for rating purposes.  As such, an examination is necessary to ascertain the presence and extent of the Veteran's bilateral hearing loss and tinnitus and to provide an opinion regarding etiology.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant military service which may reasonably explain the medical guidance in the study of the case.

The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran should be reminded that his participation in the VA examination process is critical to getting an accurate reflection of his claimed disabilities and their etiology.  As such, if he fails to participate after the provision of this second VA examination, the Board shall have no choice but to decide these matters on the basis of the evidence currently of record.

Shin Splints

The Veteran contends that his service-connected shin splints are worse than reflected by his current 10 percent evaluations.

The Veteran was provided with a VA examination in May 2012.  At this examination, it was noted that the Veteran had bilateral shin splints.  The Veteran described the pain associated with this condition as constant and at a severity of 9 on a scale of 1 to 10.  The examiner noted no findings of dislocation, malunion, instability, or decrease in range of motion due to this condition.  Pain was the only functional limitation found upon examination.  Since that time the Veteran has described greater difficulty ambulating.  

Although the May 2012 VA examination was adequate at the time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the May 2012 VA examination.  Furthermore, the last VA examination of record is over 3 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's shin splints.

TDIU

As to the issue of entitlement to a TDIU, the claim being remanded herein, entitlement to an increased evaluation for shin splints, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected shin splints must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim, as the Veteran's current evaluations do not meet the schedular requirements for the entire appeals period.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his bilateral knee arthritis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of experiencing pain of the lower extremities when running in combat boot in military service as well as the documentation of such accounts in the service treatment records.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee arthritis was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his general arthritis of multiple joints, to specifically include the bilateral shoulders and hips. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of his doctors telling him that he suffers from "overuse syndrome," due to the use of his cane to compensate for his service-connected lumbar spine.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's general arthritis of multiple joint, to specifically include the bilateral shoulders and hips, was caused by, or aggravated by, the Veteran's service-connected osteoarthritis, degenerative disc disease status post microdiskectomy of the lumbar spine.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran should also be afforded an appropriate examination in order to determine the current diagnosis of his claimed skin disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

5. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his PTSD. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of his allegations of military sexual trauma and fear of hostile terrorist activity while stationed in Greece.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD was caused by, or is the result of, the Veteran's military service, to include established relationship to either one or both of the alleged stressors.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his claimed bilateral hearing loss and tinnitus . The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of exposure to loud gunfire as tanker, which has been corroborated by his military occupational specialty (MOS) and units of assignment as shown in his service personnel records.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and/or tinnitus was caused by, or is the result of, the Veteran's military service, to include conceded exposure to acoustic trauma as a tanker.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7. Also, provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected bilateral shin splints. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

In particular, the VA examiner must discuss any functional impairment, to include loss of motion, pain, and instability.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

10. After completing the above action, and any other  development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


